UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): August 22, 2013 Home BancShares, Inc. (Exact name of registrant as specified in its charter) Arkansas (State or other jurisdiction of incorporation) 000-51904 71-0682831 (Commission File Number) (IRS Employer Identification No.) 719 Harkrider, Suite 100, Conway, Arkansas (Address of principal executive offices) (Zip Code) (501) 328-4770 (Registrant's telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ( )Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ( )Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ( )Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ( )Pre-commencement communications pursuant to Rule 13e-4(c) under theExchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure Home BancShares, Inc. will present at the 2013 Raymond James U.S. Bank Conference to be held in Chicago on August 22, 2013.The PowerPoint slides used during the presentation are attached as Exhibit 99.1 to this Current Report and are incorporated by reference into this Item 7.01. Item 9.01 Financial Statements and Exhibits (d)Exhibits 99.1Raymond James Conference Investor Presentation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Home BancShares, Inc. (Registrant) Date:August 22, 2013 /s/ Brian Davis Brian Davis Chief Accounting Officer
